DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-26 are allowed.
The following is an examiner’s statement of reasons for allowance: The present application has been thoroughly reviewed. Upon searching a variety of databases, the examiner respectfully submits that claims 1-26 are allowed in light of the prior art made of record. The dependent claims being definite, further limiting and fully enabled by the specification are also allowed. The prior art made of record fails to disclose the following:
receive a request from the storage delegate to store the data object associated with the at least one of a user or a client on a second of one or more of a plurality of data storage nodes COMBINED WITH select a portion of the second of one or more of a plurality of data storage nodes COMBINED WITH queue operational requests to store the data object on the portion of the second of one or more of a plurality of data storage nodes COMBINED WITH manage operational request queues granting ordered continuity for requests COMBINED WITH control the operational status of the portion of the second of one or more of a plurality of data storage nodes such that the portion of the second of one or more of a plurality of data storage nodes are placed in a powered on operational state for a limited period of time in which pending operations are completed, after which the second of one or more of a plurality of data storage nodes are returned to a powered off state, COMBINED WITH schedule operations to store the data object on the portion of the second of one or more of a plurality of data storage nodes COMBINED WITH command the portion of the second of one or more of a plurality of data storage nodes to be powered on and active for reading and writing the data object COMBINED WITH monitor the second of one or more of a plurality of data storage nodes to determine operational readiness COMBINED WITH store the data object on the second of one or more of a plurality of data storage nodes COMBINED WITH complete any pending operational requests on the second of one or more of a plurality of data storage nodes COMBINED WITH and command the portion of the second of one or more of a plurality of data storage nodes to be powered off.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
EXAMINER’S AMENDMENT
An examiner' s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  
The application has been amended as follows: 
---Claim 26---
REPLACE “The system of claim 14…” WITH “The method of claim 14…”
Authorization for this examiner’s amendment was given on July 25, 2022 with Inventor, David Smith. 
Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent No.: 8959067 discloses data storage service may be configured to receive requests to store data, in some cases relatively large amounts of data, in logical data containers or other archival storage devices or nodes for varying, and often relatively long, periods of time.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEREE N BROWN whose telephone number is (571)272-4229. The examiner can normally be reached M-F 5:30-2:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DARNELL JAYNE can be reached on (571) 272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHEREE N BROWN/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        July 26, 2022